The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2015

                                     No. 04-15-00047-CR

                                     Vicente SALDANA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-09-0169-CRA
                           Honorable Stella Saxon, Judge Presiding


                                        ORDER

      We grant appellant’s motion for extension of time. We order appellant’s brief filed by
September 2, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court